Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of claim 1 indicates that a “method for treating a subject” is being claimed, yet there are no steps directed toward treating the subject.  The claim is unclear.


Rejection based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception without significantly more.  The claims recite an abstract idea including a mental process.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B determinations set forth in the Patent Office guidance and MPEP are addressed below.
35 U.S.C. 101 – Step 1 – Determination as to whether the claims are directed to a statutory category specified in 35 U.S.C. 101 (MPEP 2106.03) -   
Claims 1, 2 and 6-13 are directed to a “method of treating a subject” that include steps for “receiving a scanned model of a subject’s dentition”; “determining a treatment plan”; and 
35 U.S.C. 101 – Step 2A Prong One - Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04).  
Claims 1, 2 and 6-13 are directed to the Judicial Exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements (MPEP 2106.04(a)(2)).    More particularly, with respect to claim 1, the “receiving” a scanned model of a subject’s dentition may be performed mentally (e.g. an orthodontist views a patient’s mouth and obtains/determines the position of the patient’s) and the “determining a treatment plan” where individual teeth are given “spheres of influence” steps may be performed mentally (e.g. an orthodontist mentally determines which teeth are out of alignment and a plan to reposition the teeth into alignment while assigning/recognizing a “sphere of influence” for each tooth in the repositioning plan).    In regard to claim 2, the orthodontist may mentally monitor and reassess the patient’s teeth during treatment.  In regard to claim 6, the orthodontist may mentally receive/view an image of the subject’s teeth.  In regard to claim 7, an orthodontist is capable of mentally labeling particular teeth, capable of envisoning a rolling ball process and determining a boundary between each of the teeth, determining hard and soft regions and mentally determining a movement position of a tooth to correct for a malocclusion.  With respect to claims 8 and 9, the orthodontist is capable of envisioning changes a rolling ball would encounter and boundaries.  In regard to claims 10-13,  an orthodontist is capable of  
Moreover, it is noted that the claimed method is set forth in the claims with a high level of generality.  For example, there are few limitations on the manner in which the treatment plan is determined or how the “spheres of influence” actually effect the determined treatment plan.  There are no limitations on the accuracy of the tooth displacement determinations, the accuracy and level of detail for the tooth position data, and what factors and variables that go into the determination of a planned displacement.  Such broad high levels of generality further support the mental process determination.
Finally, it is noted that orthodontists have long practiced their trade/art of moving and repositioning teeth into alignment – well before the advent of computer use in the medical and dental fields – and are most certainly capable of viewing a patient’s dentition, determining which teeth are out of alignment and the positions to which they must be moved in order for the desired alignment while taking into account the influence of neighboring teeth on the treatment plan.   Furthermore, orthodontists have long practiced the monitoring of tooth position during treatment when the teeth are in intermediate positions and determining how far particular teeth have moved and how much farther they need to move in order to be in the desired alignment position . . . all without the use of a computer.    
35 U.S.C. 101 – Step 2A Prong Two requires a determination as to whether the claims as a whole integrates the Judicial Exception Into a Practical Application of that exception (MPEP 2106.04(d)).   
Claims 1, 2 and 6-13 implicitly suggest the use of computing device for carrying the claimed method steps (“receiving a scanned dental model”; “displaying the ooth movementa plan”; “simulating a rolling ball process”).     The inclusion of a computer device amounts to an “additional element” beyond the abstract idea, however, there is no disclosure that the method steps improve the manner in which the processing unit operates (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)).   The claims as whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.  Additionally, in regard to the “receiving” and the “displaying” steps -  such steps are interpreted as “insignificant extra-solution activity” (see MPEP 2106.05(g)(3)) and are insufficient as an “additional element” to integrate the judicial exception into a practical application.   The claims are directed solely to a digital virtual environment where data is input (“receiving”) and then processed (“determining”, “displaying”, “applying a label”, “simulating”, “determining”, “assigning”, “moving”, “adjusting”) – there are no additional elements integrating the judicial exception into a practical solution – the determinations are not used to operate a manufacturing device, the determinations are not used to improve the functioning of a computer, the determinations are not used to transform a particular article into a different state or thing – there is no meaningful 
35 U.S.C. 101 – Step 2B requires a determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05).   As set forth above with respect to Step 2A Pong One the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgements which fall within the judicial exception.  The “receiving a scanned dental model” and “displaying the tooth movement plan” require at most nothing more than a general purpose processor.  There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond inputting (“receiving”) and processing data (“determining”, “displaying”, “applying a label”, “simulating”, “determining”, “assigning”, “moving”, “adjusting”) with a standard generic computer.  
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  
 
Rejection based on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,548,690.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of ‘690 teach all the limitations of the present claims with the exception of that directed to the step of “displaying the tooth movement plan of each tooth model.”   One of ordinary skill in the art, however, would have readily found it obvious to have displayed the tooth treatment/movement plan that was determined in patented claim 1 so that the orthodontist and patient could visualize the treatment plan and decide whether to proceed with the plan.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712